DETAILED ACTION
This Office action is in response to the Amendment filed on 26 August 2022.  Claims 1-9 and 21-31 are pending in the application.  Claims 10-20 have been cancelled.  Claims 21-31 are newly submitted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 21-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-9, and  21-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al., US PG pub. 20170358590 A1, newly cited.
With respect to claim 1, Kang discloses a stacked body of a plurality of conductive layers (220, fig. 12) and a plurality of first insulating layers (140, fig. 12) alternately stacked in a first direction (stacking direction, fig. 12), the stacked body having a first area (CAR, fig. 12) and a second area (WCTR area, fig. 12) adjacent to each other as seen from the first direction (stacking direction, fig. 12); a first columnar portion (200, fig. 12) in the first area (CAR, fig. 12), the first columnar portion (200, fig. 12) penetrating the stacked body in the first direction (stacking direction, fig. 12) and being a memory pillar comprising a semiconductor layer; a second columnar portion (CTR6,300/324/common source line formed above 302, fig.  2M) in the second area (WCTR area, fig. 12), the second columnar portion (CTR6,300/324/common source line formed above 302, fig.  2M) penetrating the stacked body in the first direction (stacking direction, fig. 12) and comprising an insulating material and being structurally different from the first columnar portion (200, fig. 12); and a plurality of second insulating layers (302B, fig. 5C), each second insulating layer (302B, fig. 5C) being between the second columnar portion (CTR6,300/324/common source line formed above 302, fig.  2M) and one of the conductive layers (220, fig. 12) in a second direction crossing the first direction (stacking direction, fig. 12) and between first insulating layers (140, fig. 12) in the first direction (stacking direction, fig. 12).
With respect to claim 4, Kang discloses a third columnar portion (MCT in area CTR5, fig. 12) in the second area (WCTR area, fig. 12), the third columnar portion (MCT in area CTR5, fig. 12) penetrating the stacked body in the first direction (stacking direction, fig. 12) and being a contact plug (one of the MCT in area WCTR, fig. 12) comprising conductive material and structurally distinct from the second columnar portion (CTR6,300/324/common source line formed above 302, fig.  2M), an end portion of the third columnar portion (MCT in area CTR5, fig. 12) being electrically connected to at least one of the conductive layers (220, fig. 12); and a fourth insulating layer between the third columnar portion (MCT in area CTR5, fig. 12) and the conductive layers (220, fig. 12).  
With respect to claim 5, Kang discloses wherein the first insulating layers (140, fig. 12) comprise gaps.  
With respect to claim 6, Kang discloses a plurality of fifth insulating layers (304a in area CTR4, fig. 12) of a material different from that of the first insulating layers (140, fig. 12), the fifth insulating layers (304a in area CTR4, fig. 12) being adjacent to at least one of the plurality of first insulating layer (140, fig. 12), wherein the second insulating layers (302B, fig. 5C) are between the second columnar portion (CTR6,300/324/common source line formed above 302, fig.  2M) and the fifth insulating layers (304a in area CTR4, fig. 12).  
With respect to claim 7, Kang discloses wherein the second insulating layers (302B, fig. 5C) are between the second columnar portion (CTR6,300/324/common source line formed above 302, fig.  2M) and each one of the conductive layers (220, fig. 12) in the stacked body.  
With respect to claim 8, Kang discloses wherein the second insulating layers (302B, fig. 5C) are between each adjacent pair of the first insulating layers (140, fig. 12) in the stacked body.  
With respect to claim 9, Kang discloses wherein each of the second insulating layers (302B, fig. 5C) extends radially from the second columnar portion (CTR6,300/324/common source line formed above 302, fig.  2M) and forms an annular shape.
With respect to claim 21, Kang discloses wherein the first area (CAR, fig. 12) is memory cell region, and the second area (WCTR area, fig. 12) is a lead out region.  
With respect to claim 22, Kang discloses wherein the second columnar portion (CTR6,300/324/common source line formed above 302, fig.  2M) consists of the insulating material.  
With respect to claim 23, Kang discloses a third columnar portion (MCT in area CTR5, fig. 12) in the second area (WCTR area, fig. 12), the third columnar portion (MCT in area CTR5, fig. 12) penetrating the stacked body in the first direction (stacking direction, fig. 12) and consisting of a conductive material, an end portion of the third columnar portion (MCT in area CTR5, fig. 12) being electrically connected to at least one of the conductive layers (220, fig. 12).  
With respect to claim 24, Kang discloses wherein the third columnar portion (MCT in area CTR5, fig. 12) is a contact plug (one of the MCT in area WCTR, fig. 12).  
With respect to claim 25, Kang discloses a third insulating layer (324b, fig. 12) on an outer periphery of the third columnar portion (MCT in area CTR5, fig. 12) between the third columnar portion (MCT in area CTR5, fig. 12) and the conductive layers (220, fig. 12).  
With respect to claim 26, Kang discloses a plurality of third insulating layer (324b, fig. 12)s, each third insulating layer (324b, fig. 12) being between the third columnar portion (MCT in area CTR5, fig. 12) and one of the conductive layers (220, fig. 12) in the second direction and between first insulating layers (140, fig. 12) in the first direction (stacking direction, fig. 12).  

With respect to claim 27, Kang discloses a stacked body of a plurality of conductive layers (220, fig. 12) and a plurality of first insulating layers (140, fig. 12) alternately stacked in a first direction (stacking direction, fig. 12), the stacked body having a first area (CAR, fig. 12) corresponding to a memory cell area and a second area (WCTR area, fig. 12) adjacent to the first area (CAR, fig. 12) corresponding to a lead out area; a memory pillar in the first area (CAR, fig. 12), the memory penetrating the stacked body in the first direction (stacking direction, fig. 12); a support column (for example columnar 200D between CTR4 and CTR3, fig. 12) in the second area (WCTR area, fig. 12), the support column (for example columnar 200D between CTR4 and CTR3, fig. 12) penetrating the stacked body in the first direction (stacking direction, fig. 12) and consisting of insulating material; and a plurality of second insulating layers (302B, fig. 5C), each second insulating layer (302B, fig. 5C) being between the support column (for example columnar 200D between CTR4 and CTR3, fig. 12) and one of the conductive layers (220, fig. 12) in a second direction crossing the first direction (stacking direction, fig. 12) and between a pair of first insulating layers (140, fig. 12) in the first direction (stacking direction, fig. 12).  
With respect to claim 28, Kang discloses wherein the second insulating layers (302B, fig. 5C) are only present between the support column (for example columnar 200D between CTR4 and CTR3, fig. 12) and some of the conductive layers (220, fig. 12).  
With respect to claim 29, Kang discloses wherein the plurality of second insulating layers (302B, fig. 5C) are between the support column (for example columnar 200D between CTR4 and CTR3, fig. 12) and all of the conductive layers (220, fig. 12).  
With respect to claim 30, Kang discloses a contact plug (one of the MCT in area WCTR, fig. 12) in the second area (WCTR area, fig. 12), wherein the contact plug (one of the MCT in area WCTR, fig. 12) has a maximum diameter that is different from a maximum diameter of the support column (for example columnar 200D between CTR4 and CTR3, fig. 12).  
With respect to claim 31, Kang discloses a plurality of third insulating layer (324b, fig. 12)s, each third insulating layer (324b, fig. 12) being between the contact plug (one of the MCT in area WCTR, fig. 12) and one of the conductive layers (220, fig. 12) in the second direction and between first insulating layers (140, fig. 12) in the first direction (stacking direction, fig. 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al., US PG pub. 20170358590 A1; in view of Kanamori et al., US Patent 9634024 B2, newly cited.
With respect to claim 2, Kang discloses wherein a diameter of the second columnar portion (CTR6,300/324/common source line formed above 302, fig.  2M) same width as the second columnar portion (CTR6,300/324/common source line formed above 302, fig.  2M) extends through the stacked body in the first direction (stacking direction, fig. 12), and the second insulating layers (302B, fig. 5C) are only present below an intermediate position along the first direction (stacking direction, fig. 12).  However Kang did not discloses the diameter decreases as the columnar extends through the stack body. Kanamori discloses the diameter decreases as the columnar extends through the stack body (fig. 2A). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include have a wider diameter from the top surface of the memory device since this can improve the any misalignment to the columnar. 
With respect to claim 3, Kang discloses wherein a diameter of the second columnar portion (CTR6,300/324/common source line formed above 302, fig.  2M) same width as the second columnar portion (CTR6,300/324/common source line formed above 302, fig.  2M) extends through the stacked body in the first direction (stacking direction, fig. 12), the second insulating layers (302B, fig. 5C) are along substantially the full length of the second columnar portion (CTR6,300/324/common source line formed above 302, fig.  2M) along the first direction (stacking direction, fig. 12). However Kang did not discloses the diameter decreases as the columnar extends through the stack body. Kanamori discloses the diameter decreases as the columnar extends through the stack body (fig. 2A). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include have a wider diameter from the top surface of the memory device since this can improve the any misalignment to the columnar.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822